Matter of Hercules (2019 NY Slip Op 03971)





Matter of Hercules


2019 NY Slip Op 03971


Decided on May 22, 2019


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2018-14729

[*1]In the Matter of Anyekache A. Hercules, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Anyekache A. Hercules, respondent. (Attorney Registration No. 3967346)

MOTION by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon her conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division in the Second Judicial Department on June 20, 2001.

Diana Maxfield Kearse, Brooklyn, NY, for petitioner.
Anyekache A. Hercules, Brooklyn, NY, respondent pro se.


PER CURIAM.


OPINION & ORDER
On October 31, 2018, the respondent was convicted, upon a plea of guilty, in the Supreme Court, Kings County, before the Honorable Danny Chun, of grand larceny in the second degree, in violation of Penal Law § 155.40, a class C felony; criminal tax fraud in the second degree, in violation of Tax Law § 1805, a class C felony; and criminal facilitation in the fourth degree, in violation of Penal Law § 115.00(1), a class A misdemeanor.
The Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts now moves to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon her felony conviction.
The respondent has submitted an affidavit in opposition, sworn to on January 28, 2019, in which she contends, inter alia, that the Grievance Committee's motion is defective as it does not contain an index number. Pursuant to CPLR 2101(c), an index number is required "if one has been assigned." Inasmuch as an Appellate Division index number is not assigned until the filing of the motion, we find that the respondent's argument is without merit.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon her conviction of a felony.
Accordingly, the Grievance Committee's motion to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), is granted to reflect the respondent's automatic disbarment as of October 31, 2018.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ORDERED that the motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Anyekache A. Hercules, is disbarred, effective October 31, 2018, and her name is stricken from the roll of attorneys [*2]and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Anyekache A. Hercules, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Anyekache A. Hercules, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Anyekache A. Hercules, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court